DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claims 1-7, 11-13, 19, and 23 and the cancellation of claims 8-10 in the response filed August 15, 2022, is acknowledged by the Examiner. 
	Claims 1-4, 19, and 23 remains withdrawn.
	Claims 5-7 and 11-13 are pending in the current action. 
Response to Arguments
In response to “Claim Objections”
Applicant’s amendments to claims 1-7, 11-13, 19, and 23 have overcome the current claim objections. They are therefore withdrawn. 
In response to “Claim Rejections under 35 U.S.C. 103”
With respect to claim 5, Applicant argues that Cuypers does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Cuypers remains the primary reference as it continues to share structural and functional characteristics with the instant application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations do not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a first fixing means in claim 5 and a second fixing means in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 lines 2 and 4 each recite “a focal point”, however each protrusion was introduced to have a focal point in claim 5, it is unclear if Applicant wishes to introduce a new focal point or refer to the previously introduced point. For the sake of compact prosecution, Examiner will interpret the claim to reference the previous limitation.
Claim 11 line 2 recites “a cross-section”, however each protrusion was introduced to have a cross-section in claim 5, it is unclear if Applicant wishes to introduce a new cross-section or refer to the previously introduced cross-section. For the sake of compact prosecution, Examiner will interpret the claim to reference the previous limitation.
Claim 12 line 4 recites “a longitudinal direction”, however the groove was introduced to have a longitudinal direction in claim 5, it is unclear if Applicant wishes to introduce a direction or refer to the previously introduced direction. For the sake of compact prosecution, Examiner will interpret the claim to introduce a new direction.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 details that the set of protrusion partially penetrates the sheet in a thickness direction, but claim 1 has already introduced that the protrusion partially penetrated the width of the sheet and that the protrusions are a set. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers (WO 98/32402) in view of Brande (US 0474719) and in view of Mathison (US 3214778).
With respect to claim 5, Cuypers discloses An immobilization element for immobilizing a body part of a patient on a supporting surface (p 10 ln 00-10, Fig 3, immobilize a body part on a support surface 40), wherein the immobilization element comprises: a sheet of thermoplastic material for receiving the body part to be immobilized (p 7 ln 15-20, p 5 ln 25-30, plastic sheet that is heated to be deformed and then non deformable at the working temperature is a thermoplastic; p 9 ln 30-40, immobilizes a body part of the user as selected by the slots 41); and at least one profile for fixing the immobilization element to the supporting surface (Fig 2, profile 10/20 to retain the sheet 30 to the surface 40), wherein a first side of the profile comprises a first fixing means for fixing the profile to the sheet (Fig 2, first side 10 of profile 10/20 with fixing means 2/11- the groove- for fixing the profile 10/20 to the sheet 30; groove fixing means 2/11 is analogous to the groove fixing means 4 detailed in the instant application p 28 and Drawing Fig 1), and a second side of the profile different from the first side comprises a second fixing means for releasably fixing the profile to the supporting surface (Fig 2, second side 20 of profile 10/20 with fixing means 21 for fixing the profile 10/20 to the support 40; hook like fixing means 21 is analogous to the hook like fixing means 5 detailed in the instant application p 28 and Drawing Fig 1), wherein the first fixing means comprises a groove delimited by a first contact surface and a second contact surface opposite the first contact surface (Fig 2, first fixing means 11/2 with a groove 11 defined by two contacting surfaces), wherein the groove receives the sheet so that the first and the second contact surfaces lie along the sheet (Fig 2, Fig 1, groove 2/11 receive sheet 30 to lie along the sheet 30).
Cuypers is silent on wherein at least one of the first contact surface or the second contact surface of the profile is provided with at least one protrusion, wherein the at least one protrusion penetrates the sheet of thermoplastic material in a thickness direction of the sheet in order to anchor the sheet of thermoplastic material in the grooves wherein the at least one protrusion includes a set of protrusions, wherein the set of protrusions comprises a first row of protrusions, wherein focal points of cross-sections of protrusions in the first row of protrusions lie on a same straight line oriented along a longitudinal direction of the groove, and at least one following second row of protrusions, wherein the first row of protrusions and the at least one following second row of protrusions are not colinear and run parallel to each other.  
Brande teaches an analogous two surfaces f/f member for retaining an item therein (related art as it solves the problem of how to properly and effectively retain an inserted member and would be in the same field, clamps), wherein at least one of the first contact surface or the second contact surface of the profile is provided with at least one protrusion (Fig 1, Fig 4, protrusions “i” on contact surfaces of members f/f), wherein the at least one protrusion penetrates the sheet of thermoplastic material in a thickness direction of the sheet in order to anchor the sheet of thermoplastic material in the grooves (Fig 1, penetration is a function of the thickness and material inserted into a clamp, the spurs “i” are directed in a thickness direction and would apply a pressure in the thickness direction and thus would penetrate the material placed there in at least partially) wherein the at least one protrusion includes a set of protrusions (Fig 4, set of protrusions “i”), wherein the set of protrusions comprises a first row of protrusions (Fig 4, multiple rows of protrusions “i”), and at least one following second row of protrusions (Fig 4, multiple rows of protrusions “i”, first row at one end of the plate and a second row at the opposite end of the plate), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface relation of the surface of member 10 of Cuypers to be biased towards each other and have the spurs on the inner sides as taught by Brande to be a releasable system that allows for ready disengagement with a very secure hold (Brande col 1 ln 10-15).
Cuypers/Brande discloses the device as discussed above. 
Cuypers/Brande is silent on wherein focal points of cross-sections of protrusions in the first row of protrusions lie on a same straight line oriented along a longitudinal direction of the groove, wherein the first row of protrusions and the at least one following second row of protrusions are not colinear and run parallel to each other (Brande Fig 4, the rows appear parallel and in a straight line but it is not detailed explicitly).
Mathison teaches an analogous first and second contact surface 31 which are pressed together to retain a member 1 in between (Fig 6, Fig 1) (related art as it solves the problem of how to properly and effectively retain an inserted member and would be in the same field, clamps), the first and second surfaces 31 each with protrusions 32 wherein focal points of cross-sections of protrusions 32 in the first row of protrusions (Fig 6, each row comprises a series of points 32, the apex of each point in a row overlies the base of another row; first row interpreted to be the row with no point overlaying it at the end of plate 30) lie on a same straight line oriented along a longitudinal direction of the groove (col 3 ln 65-70 points are in parallel rows), wherein the first row of protrusions and the at least one following second row of protrusions are not colinear and run parallel to each other (col 3 ln 65-70, rows are equally spaces and parallel, the second tow interpreted to be to most opposite row on the plate relative to the first row which has points that do not extend over any rows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Cuypers/Brande to be arranged in the parallel and evenly spaced pattern as taught by Mathison which is a pattern that can better retain the inserted device as it allows for an even grip and better prevent slipping of the inserted member (Mathison col 2 ln 25-30, col 3 ln 50-55).
With respect to claim 6, Cuypers/Brande/Mathison discloses The immobilization element according to claim 5, wherein the sheet of thermoplastic material is anchored in the groove (Cuypers p 2 ln 00-5, thermoplastic sheet is anchored in the grooves) by clamping the sheet by the set of protrusions (Brande Fig 4, multiple rows of protrusions “i” and the groove clamp a sheet there in), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface relation of the surface of member 10 of Cuypers to be biased towards each other and have the spurs on the inner sides as taught by Brande to be a releasable system to allow for ready disengagement with a very secure hold (Brande col 1 ln 10-15).
With respect to claim 7, Cuypers/Brande/Mathison discloses The immobilization element according to claim 5, wherein the set of protrusions partially penetrates the sheet of thermoplastic material in the thickness direction of the sheet (Brande Fig 1, penetration is a function of the thickness and material inserted into a clamp, the spurs “i” are directed in a thickness direction and would apply a pressure in the thickness direction and thus would penetrate the material placed there in at least partially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface relation of the surface of member 10 of Cuypers to be biased towards each other and have the spurs on the inner sides as taught by Brande to be a releasable system to allow for ready disengagement with a very secure hold (Brande col 1 ln 10-15).
With respect to claim 11, Cuypers/Brande/Mathison discloses The immobilization element according to claim 5, wherein a focal point of a cross-section of each protrusion provided in the first row of protrusions or the at least one following second row of protrusions is remote by an inter-protrusion distance from a focal point of a neighboring protrusion in the respective row of protrusions (Mathison col 4 ln 15-20, protrusions in rows are evenly spaced), wherein inter-protrusion distances of each protrusion in the respective row of protrusions are equal (Mathison col 4 ln 15-20, protrusions in each row are evenly and identically spaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Cuypers/Brande to be arranged in the parallel and evenly spaced pattern as taught by Mathison which is a pattern that can better retain the inserted device as it allows for an even grip and better prevent slipping of the inserted member (Mathison col 2 ln 25-30, col 3 ln 50-55).
With respect to claim 12, Cuypers/Brande/Mathison discloses The immobilization element according to claim 11, wherein the first row of protrusions and the at least one following second row of protrusions have a same inter-protrusion distance (Mathison col 4 ln 15-20, protrusions in each row are evenly and identically spaced) and a same offset relative to each other along a longitudinal direction (Mathison col 4 ln 15-20, Fig 6, protrusions in the first and second rows are spaced by a multitude of other rows of protrusions), wherein the offset is smaller than the inter-protrusion distance of the row (Mathison col 4 ln 00-20, protrusions in the first and second rows are spaced by a multitude of other rows of protrusions, the distance between the first and second/last rows is more than the space between protrusions in the same row).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Cuypers/Brande to be arranged in the parallel and evenly spaced pattern as taught by Mathison which is a pattern that can better retain the inserted device as it allows for an even grip and better prevent slipping of the inserted member (Mathison col 2 ln 25-30, col 3 ln 50-55).
With respect to claim 13, Cuypers/Brande/Mathison discloses The immobilization element according to claim 5, wherein both the first contact surface and the second contact surface are provided with at least one protrusion (Brande Fig 1, the spurs “i” on both contact surfaces f/f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface relation of the surface of member 10 of Cuypers to be biased towards each other and have the spurs on the inner sides as taught by Brande to be a releasable system to allow for ready disengagement with a very secure hold (Brande col 1 ln 10-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786